Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed February 25, 2021, claims 1-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 paragraphs 7 -  page 9 (all), filed February 25, 2021, with respect to claims 1-20 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 8 – page 9 (all), “ … The Office concedes that Yu does not explicitly disclose these elements and relies on Hou to cure this deficiency, Office Action at 4-5. For example, the Office alleges that Figs. 1-4 and paragraphs [0021]-[0031] of Hou disclose "synchronizing the second target device with the source device based on the synchronization between the second target device and the first target device." Id. However, the cited portions of Hou merely describe synchronizing the alleged first control device (e.g., DV1) and the alleged second control device (e.g. DVn) based on synchronization information from the alleged source device (i.e., node device AD), but not from synchronization information exchanged between them. See Hou at [0023] ("[T]he auxiliary node device AD ... transmits synchronization information to terminals of multiple target vehicles DV1 to DVn ... [and] target vehicles DV1 to DVn establish time synchronization with the auxiliary node device AD based on the synchronization information.") (Emphases added). Attorney Docket No.: 13156.0085-00000 As disclosed by Hou, target vehicles DV1 to DVn only synchronize directly with the auxiliary node device AD. Therefore, Hou does not disclose or suggest "synchronizing the second control device with the first control device" or "synchronizing the second control device with the movable object based on the synchronization between the second control device and the first control device," as recited in independent claim 1. Accordingly, for the reasons above, independent claim 1 is not rendered 
-9- 
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Yu clearly teaches synchronize the second control device with the movable object based on the synchronized between the second control device and the first control device (see page 2, the image information of shooting can be sent to the ﬁrst control device by unmanned plane, the ﬁrst control device is again by with second The wireless communication connection of control device, the second control device is sent to by the image information received, so as to realize image Transmission, wherein, the second control device is mobile terminal, and the wireless signal radiation length of the second control device is less than the ﬁrst control The wireless signal radiation length of equipment, in this way, both realized and the ﬂight path of unmanned plane had been controlled, realized again Image transmitting, and command range is remote, to achieve information interaction between the unmanned aerial vehicle and the first controlling device and between the first controlling device and the second controlling device, wherein the second controlling device is a mobile terminal, and the unmanned aerial vehicle may be controlled by a mobile terminal, see [0006], [0015] and [0026]-[0033]), and Hou clearly teaches a method of synchronizing a source device (see Fig.2, node device AD synchronized with the source vehicle SV / vehicle terminal) with a first target device (see Fig.2, target vehicle DV1) and a second target device (see Fig.2, target vehicle DV2), the method comprising: synchronizing the first target device with the source device; synchronizing the second target device with the first target device; and synchronizing the second target device with the source device based on the synchronization between the second target device and the first target device (see Fig.1-4, para. 0021-0031, in step S230, the terminals of the target vehicles DV1 and  target vehicles DV2 establish time synchronization with the auxiliary node device AD based on the synchronization information, thereby establishing synchronization with the terminal of the source device SV, communication between vehicles, and includes establishing time synchronization with a source device, generating synchronization information and sending the information to one or more target devices, so that the target devices may establish time synchronization with the source device based on the synchronization information, the synchronization Per para. 23, the auxiliary node device AD {the first control device} synchronized with the source vehicle SV {the second control device}, Hou clear teaches "synchronizing the second control device with the first control device", and the source vehicle SV {the second control device} transmits synchronization information to terminals of multiple target vehicles DV1 to DVn {the movable object} in step S220, and per step S230, the terminals of the target vehicles DV1 to DVn establish time synchronization with the auxiliary node device AD based on the synchronization information, thereby establishing synchronization with the terminal of the source device SV (as indicated by the dotted line), Hou clearly teaches "synchronizing the second control device with the movable object based on the synchronization between the second control device and the first control device").

Under the broadest reasonable interpretation, the  combination of the systems as disclosed by Yu and Hou, reads upon communication to “synchronizing the first control device with the movable object; synchronizing the second control device with the first control device; and synchronizing the second control device with the movable object based on the synchronization between the second control device and the first control device” as recites in the claim.

The applicant further argues, “Independent claim 11, although of different scope than claim 1, includes similar limitations as independent claim 1 and should therefore be allowable for similar reasons as for claim 1”. 
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claim 11 is not allowable.

The applicant further argues, “Finally, claims 2-10 and 12-20 depend from one of allowable independent claims 1 and 11 and are therefore allowable at least by virtue of their dependence from an allowable claim. Applicant therefore requests reconsideration and withdrawal of the rejection of claims 1-20 under 35 U.S.C. § 103 as unpatentable over Yu in view of Hou”. 
	In response to applicant's argument, the examiner respectfully disagrees with 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN206431490(U), IDS submitted 10/25/2019), and further in view of Hou et al. (US Pub. No.: 2018/0324729).

As per claim 1, YU disclose  A method of communication synchronize image information by a movable object (see Fig.1-4, unmanned aerial vehicle) with a first control device (see Fig.1-4, ﬁrst control device) and a second control device (see Fig.1-4, second control device), the method comprising: 
synchronize the image information with the first control device with the movable object (see page 2, First control device is connected with unmanned plane and the second control device radio communication respectively by wireless signal transceiver module Connect, wherein, processor is used for the signal collected according to ﬂight control modules, generates corresponding control information, and pass through Wireless signal transceiver module, unmanned plane is sent to by control information and receive the image information that unmanned plane is shot, by the first control device, see [0006], [0015] and [0026]-[0033]); 

synchronize the second control device with the movable object based on the synchronized between the second control device and the first control device (see page 2, the image information of shooting can be sent to the ﬁrst control device by unmanned plane, the ﬁrst control device is again by with second The wireless communication connection of control device, the second control device is sent to by the image information received, so as to realize image Transmission, wherein, the second control device is mobile terminal, and the wireless signal radiation length of the second control device is less than the ﬁrst control The wireless signal radiation length of equipment, in this way, both realized and the ﬂight path of unmanned plane had been controlled, realized again Image transmitting, and command range is remote, to achieve information interaction between the unmanned aerial vehicle and the first controlling device and between the first controlling device and the second controlling device, wherein the second controlling device is a mobile terminal, and the unmanned aerial vehicle may be controlled by a mobile terminal, see [0006], [0015] and [0026]-[0033]).

Although Yu disclose the system including an unmanned aerial vehicle, a first controlling device and a second controlling device; the first controlling device being connected with the unmanned aerial vehicle and the second controlling device, so as to achieve information interaction between the unmanned aerial vehicle and the first controlling device and between the first controlling device and the second controlling device, wherein the second controlling device is a mobile terminal, and the unmanned aerial vehicle may be controlled by a mobile terminal.

Yu does not explicitly disclose  “synchronizing” the first control device with the movable object; “synchronizing” the second control device with the first control device; and “synchronizing” the second control device with the movable object based on the synchronization between the second control device and the first control device.

Hou however disclose  A method of synchronizing a source device (see Fig.2, node device AD synchronized with the source vehicle SV / vehicle terminal) with a first target device (see Fig.2, target vehicle DV1) and a second target device (see Fig.2, target vehicle DV2), the method comprising: synchronizing the first target device with the source device; synchronizing the second target device with the first target device; and synchronizing the second target device with the source device based on the synchronization between the second target device and the first target device (see Fig.1-4, para. 0021-0031, in step S230, the terminals of the target vehicles DV1 and  target vehicles DV2 establish time synchronization with the auxiliary node device AD based on the synchronization information, thereby establishing synchronization with the terminal of the source device SV, communication between vehicles, and includes establishing time synchronization with a source device, generating synchronization information and sending the information to one or more target devices, so that the target devices may establish time synchronization with the source device based on the synchronization information, the synchronization process / the terminals DV1 and DV2 establish synchronization based on the synchronization information.  Per para. 23, the auxiliary node device AD {the first control device} synchronized with the source vehicle SV {the second control device}, Hou clear teaches "synchronizing the second control device with the first control device", and the source vehicle SV {the second control device} transmits synchronization information to terminals of multiple target vehicles DV1 to DVn {the movable object} in step S220, and per step S230, the terminals of the target vehicles DV1 to DVn establish time synchronization with the auxiliary node device AD based on the synchronization information, thereby establishing synchronization with the terminal of the source device SV (as indicated by the dotted line), Hou clearly teaches "synchronizing the second control 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “synchronizing” the first control device with the movable object; “synchronizing” the second control device with the first control device; and “synchronizing” the second control device with the movable object based on the synchronization between the second control device and the first control device, as taught by Hou, in the system of Yu, so as to a provide a device for vehicle-to-vehicle communication, which includes one or more processors configured to: perform control, in response to road event-related information from a source device, to establish time synchronization with the source device; and generate synchronization information for transmission to one or more target devices, so that the target devices establish time synchronization with the source device based on the synchronization information, wherein the node device is a roadside unit or an onboard device capable of communication, see Hou, paragraphs 4-8.

As per claim 2, the combination of Yu and Hou disclose the method of claim 1.

Hou further comprising: transmitting, by the first control device or the second control device, synchronization information (see para. 0026, in a case where the auxiliary node device AD is a terminal of a certain vehicle, a resource for transmitting synchronization information may be indicated to the terminal of the vehicle and the terminal of the target vehicle DV in the system information block SIB 18 transmitted by the base station, the terminals of the target vehicles DV1 to DVn monitors the resource to detect the synchronization information, and establish synchronization based on the synchronization information. 
As per claim 3, the combination of Yu and Hou disclose the method of claim 2.
Hou further disclose wherein the synchronization information includes at least one of a downlink 
As per claim 4, the combination of Yu and Hou disclose the method of claim 1.
Hou further disclose wherein synchronizing the first control device with the movable object comprises: synchronizing the first control device with the movable object based on a pilot sequence broadcast by the movable object (see para. 0031-0036, the terminal of the source vehicle SV broadcasts pilot information to the multiple target vehicles DV1, DV2, DVn, and the vehicle being out of synchronization monitors the resource which is used for transmitting the synchronization information and is prescribed by the SIB 18 in step S330, and re-establishes synchronization on detection of the synchronization information from the auxiliary node device AD, see also para. 0038). 
As per claim 5, the combination of Yu and Hou disclose the method of claim 1.
Hou further disclose wherein synchronizing the second control device with the first control device comprises: receiving, by the second control device, synchronization information transmitted by the first control device (see Fig.2, para. 0027-0029, step220, SLSS and MIB-SL, and it is required that a transmitter notifies a receiver of information such as a network type (time division duplex or frequency division duplex) and a cyclic prefix type (a normal or extended cyclic prefix) of a synchronization signal in each transmission). 
As per claim 6, the combination of Yu and Hou disclose the method of claim 1.
Hou further disclose wherein synchronizing the second control device with the movable object based on the synchronization between the second control device and the first control device comprises: receiving synchronization information transmitted by the first control device; and synchronizing the second control device with the movable object based on the synchronization information (see para. 0024-0027, in a case where the auxiliary node device AD is a terminal of a certain vehicle, a resource for transmitting synchronization information may be indicated to the terminal of the vehicle and the terminal of the target vehicle DV in the system information block SIB 18 transmitted by the base station. Therefore, the terminals of the target vehicles DV1 to DVn can monitor the resource to detect the synchronization information, and establish synchronization based on the synchronization information). 
As per claim 7, the combination of Yu and Hou disclose the method of claim 6.
Hou further disclose wherein receiving the synchronization information transmitted by the first control device comprises: demodulating at least one of a downlink frequency, a downlink frequency bandwidth, or an automatic gain control value from the synchronization information (see para. 0028-0031,  a transmitter notifies a receiver of information such as a network type (time division duplex or frequency division duplex) and a cyclic prefix type (a normal or extended cyclic prefix) of a synchronization signal in each transmission).

As per claim 8, the combination of Yu and Hou disclose the method of claim 6.
Yu further disclose wherein synchronizing the second control device with the movable object based on the synchronization information includes comprises: adjusting the second control based on at least one of a downlink frequency, a downlink frequency bandwidth, or an automatic gain control value demodulated from the synchronization information (see para. 0028-0031,  a transmitter notifies a receiver of 
As per claim 9, the combination of Yu and Hou disclose the method of claim 1.
Yu further disclose wherein at least one of the first control device or the second control device includes at least one of a remote controller, a smart eyeglass, a smart phone, a tablet, a watch, a virtual reality (VR) headset, or a goggle (see page 1, unmanned plane is controlled by mobile terminals such as mobile phone, computer, tablet personal computers). 
As per claim 10, the combination of Yu and Hou disclose the method of claim 1.
Yu further disclose wherein the movable object comprises an unmanned aerial vehicle (see Fig.1-4, Unmanned aerial vehicle (UAV)). 

As per claim 11, claim 11 is rejected the same way as claim 1.As per claim 12, claim 12 is rejected the same way as claim 2.As per claim 13, claim 13 is rejected the same way as claim 3.As per claim 14, claim 14 is rejected the same way as claim 4.As per claim 15, claim 15 is rejected the same way as claim 5.As per claim 16, the combination of Yu and Hou disclose the system of claim 15.

Hou further disclose wherein the second control device is further configured to demodulate downlink data transmitted by the movable object based on the synchronization of the second control device with the first control device (see para. 0032, it is unnecessary for the source vehicle SV to additionally notify the target vehicles DV of the modulation and coding scheme at each broadcast, thereby facilitating fast demodulation/decoding of the information by the terminals of the target vehicles DV and saving overhead of control information). 
As per claim 17, claim 17 is rejected the same way as claim 7.As per claim 18, claim 18 is rejected the same way as claim 9.As per claim 19, claim 19 is rejected the same way as claim 10.As per claim 20, the combination of Yu and Hou disclose the system of claim 11.
Yu further disclose wherein the first control device is configured to control a flight of the movable object, and the second control device is configured to control an imaging device of the movable object, or vice versa (see page 2-5, Wherein, processor is used for the signal collected according to ﬂight control modules, generates corresponding control information, and pass through Wireless signal transceiver module, unmanned plane is sent to by control information,  the processor is additionally operable to, by wireless signal transceiver module, receive The image information that unmanned plane is shot, and by wireless signal transceiver module, image information is sent to the second control device, and second control device is mobile terminal). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Choi et al (US Pub. No.:2014/0321452) – see Fig.6, para. 0163-0164, “In FIG. 6, the first device may identify neighbor devices and update the neighbor device list based on the device identification information of the second device and/or the third device received in step S640 and synchronize with the second device and/or the third device based on time-frequency adjustment information and power adjustment information. In addition, the second device and/or the third device may perform timing synchronization from the RACH signal transmitted by the first device”.
Bijwe et al (US Patent No.:10,178,635) – see column 11 lines 55-60, column 12 lines 1-22, “receiving, via a wireless transceiver of a first device, a first synchronization beacon frame transmitted by a second device in a first frequency band, the first synchronization beacon configured to enable the first device to synchronize communications with the second device in accordance with a wireless network with which the first device, the second device, and a third device are associated; determining, by the first device, a communication state of the first device based on the first synchronization beacon frame received from the second device; receiving, via the wireless transceiver of the first device, a second synchronization beacon frame transmitted by the second device in a second frequency band; determining, responsive to the second synchronization beacon frame being received in the second frequency band, that the second synchronization beacon is to be disregarded during a subsequent determination of the communication state of the first device; maintaining, by the first device, the communication state of the first device by disregarding the second synchronization beacon frame during the subsequent determination of the communication state; and transmitting, by the first device and based on the communication state of the first device, a third synchronization beacon frame to a third device in the first frequency band, the third synchronization beacon frame effective to enable the third device to remain associated with the wireless network”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469